     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant

 9                               UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                        FRESNO DIVISION

12
                                                    )       Case No.: 1:18-cv-01033-JDP
13   CURT ALLEN LUNDGREN, II,                       )
                                                    )       JOINT STIPULATION FOR EXTENSION
14                  Plaintiff,                      )       OF TIME TO RESPOND TO
                                                    )       PLAINTIFF’S OPENING BRIEF.
15        vs.                                       )
     ANDREW SAUL,                                   )
16   Commissioner of Social Security                )
                                                    )
17                  Defendant.                      )
                                                    )
18                                                  )

19
20          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,

21   that the time for Defendant to respond to Plaintiff’s Opening Brief be extended from July 22,

22   2019 to August 22, 2019. This is Defendant’s second request for extension. Good cause exists

23   to grant Defendant’s request for extension. Since the date of the last extension, Counsel has been

24   having chronic migraines and was subsequently hospitalized in early July due to her migraines.

25   As a result, Counsel was unexpectedly out of the office. In addition, Counsel also has over 100

26   active social security matters, which require two or more dispositive motions per week until mid-

27   September, as well as three pending Ninth Circuit matters and several miscellaneous litigation

28   and representative misconduct matters. As such, Counsel needs additional time to adequately



                                                        1
 1   review the transcript and properly respond to Plaintiff’s Motion for Summary Judgment. The
 2   parties further stipulate that the Court’s Scheduling Order shall be modified accordingly.
 3   Defendant makes this request in good faith with no intention to unduly delay the proceedings.
 4   Counsel apologizes for the belated request, but made her request as soon as reasonably
 5   practicable following her leave. The parties further stipulate that the Court’s Scheduling Order
 6   shall be modified accordingly.
 7
 8                                                Respectfully submitted,
 9
     Dated: July 22, 2019                         /s/ Young Cho
10
                                                  (*as authorized by email on July 22, 2019
11                                                YOUNG CHO
                                                  Attorney for Plaintiff
12
13
     Dated: July 22 , 2019                        MCGREGOR W. SCOTT
14
                                                  United States Attorney
15                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
16                                                Social Security Administration
17
18                                         By     /s/ Tina L. Naicker
                                                  TINA L. NAICKER
19                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
20
21
22                                               ORDER
23          The parties’ joint stipulation is approved for good cause shown. Defendant shall have
24   until August 22, 2019 to file an opening brief. No further extensions will be granted absent
     extraordinary circumstances.
25
26
27
28


                                                     2
 1
     IT IS SO ORDERED.
 2
 3   Dated:   July 31, 2019
 4                                UNITED STATES MAGISTRATE JUDGE

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                              3
